Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 01/14/2022. Claims 1-11 are pending for examination.
Claim Objections
Claim 9 is objected to because of the following informalities: 
In line 21, the word side is repeated and one instance shoulder be deleted.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 7, and 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ebiko et al. (US D491,881 S) in view of Takei (JP 2013023195 A, English Machine Translation provided in previous Office Action).
Regarding claim 1, Ebiko teaches a pneumatic tire (Fig. 1) comprising a tread surface of a tread portion (Fig. 1), a pair of main grooves arranged side by side in a tire lateral direction and extending in a tire circumferential direction (Fig. 5, Circumferential grooves adjacent to the center land portion), and a land portion (Fig. 5, Center land portion) defined by the main grooves. Ebiko also teaches that a plurality of lug grooves (See recreated Figure 5 below) arranged side by side in the tire circumferential direction and bent and folded back (each lug groove is bent), each of the lug grooves including one end communicating with one of the main grooves (See Recreated figure 5 below), an other end terminating within one of the land portions (See recreated figure 5 below), a bending point in a middle of a path from the one end to the other end (See recreated figure 5 below), and that sipes (see recreated figure 5 below) are extending across the lug grooves where one end of each of the sipes communicates with one of the main groove (Circle A on reproduced Fig. 5 below) and an other end of each of the sipes does not communicate with an other of the main groove (Circle B on reproduced Fig. 5 below). However, Ebiko does not teach that one side of the sipes is formed in a zigzag shape and an other side of the sipes is formed in a linear shape.

    PNG
    media_image1.png
    562
    602
    media_image1.png
    Greyscale

In an analogous art, Takei teaches a tire where a sipe (Fig. 2, Ref. Num. 410, 430) extends across a curved, lug groove (Fig. 2, Ref. Num. 100) where the sipe on the tire axial outside of the lug groove is formed in a zigzag shape (Fig. 2, Ref. Num. 410) and the sipe on the tire axial inside of the lug groove is formed in a linear shape (Fig. 2, Ref. Num. 430).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ebiko with Takei in order to have the sipe have a zigzag shape on the tire axial outside of the lug groove and a linear shape on the tire axial inside of the lug groove. This modification will improve traction on snow (Takei; Para. [0028]).
Regarding claim 2, Ebiko teaches that one end of the sipe communicates with the main groove (Circle A on reproduced Fig. 5 above) and the other end of the sipe terminates within the land portion (Circle B on reproduced Fig. 5 above). 
Regarding claim 7, Ebiko in view of Takei teaches that the lug groove (Ebiko; See Recreated figure 5 above) has a curved shape from one end (the end that terminates in the land portion) to the bending point (See Recreated figure 5 above) and the sipe (See Recreated figure 5 above) extends across a portion of the curved shape of the lug groove. Takei teaches that the sipe that extends across the lug 
Regarding claim 8, Ebiko in view of Takei teaches that the one side of the sipe in an other side of the tire lateral direction with respect to the lug groove (Fig. 2, Ref. Num. 410) and the other side of the sipe is an inner side of the tire lateral direction with respect to the lug groove (Fig. 2, Ref. Num. 430).
Regarding claim 11, Ebiko teaches a pneumatic tire (Fig. 1) comprising a tread surface of a tread portion (Fig. 1), a pair of main grooves arranged side by side in a tire lateral direction and extending in a tire circumferential direction (Fig. 5, Circumferential grooves adjacent to the center land portion), and a land portion (Fig. 5, Center land portion) defined by the main grooves. Ebiko also teaches that a plurality of lug grooves (See recreated Figure 5 below) arranged side by side in the tire circumferential direction and bent and folded back (each lug groove is bent), each of the lug grooves including one end communicating with one of the main grooves (See Recreated figure 5 below), an other end terminating within one of the land portions (See recreated figure 5 below), a bending point in a middle of a path from the one end to the other end (See recreated figure 5 below), and that sipes (see recreated figure 5 below) are extending across the lug grooves where each of the sipes extends across one lug groove and do not extend across two lug grooves (See recreated Fig. 5 below). However, Ebiko does not teach that one side of the sipes is formed in a zigzag shape and an other side of the sipes is formed in a linear shape.

    PNG
    media_image1.png
    562
    602
    media_image1.png
    Greyscale

In an analogous art, Takei teaches a tire where a sipe (Fig. 2, Ref. Num. 410, 430) extends across a curved, lug groove (Fig. 2, Ref. Num. 100) where the sipe on the tire axial outside of the lug groove is formed in a zigzag shape (Fig. 2, Ref. Num. 410) and the sipe on the tire axial inside of the lug groove is formed in a linear shape (Fig. 2, Ref. Num. 430).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ebiko with Takei in order to have the sipe have a zigzag shape on the tire axial outside of the lug groove and a linear shape on the tire axial inside of the lug groove. This modification will improve traction on snow (Takei; Para. [0028]).
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ebiko et al. (US D491,881 S) in view of Takei (JP 2013023195 A) as applied to claims 1 and 2 above, and further in view of Kageyama (US 2010/0154952 A1).
Regarding claim 3 and 5, Ebiko teaches that both sides of the sipe are inclined at an angle (Fig. 5), however is silent to the range of that angle.
In an analogous art, Kageyama teaches sipes with both straight and zigzag portions (Fig. 4, Ref. Num. 6cr) which are inclined at an angle (Fig. 4, Ref. Num. θcr) which is within a range of 15° to 60° 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ebiko in view of Takei with Kageyama in order to have the sipe angled between 15° and 60° to the tire circumferential direction. This modification will enhance the grip performance (Para. [0038]).
Regarding claims 4 and 6, Ebiko in view of Takei does not teach the width or the pitch of the zigzag shape sipe.
In an analogous art, Kageyama teaches that the width of the zigzag shape (Fig. 4, Ref. Num. Wcr) is 1.4 mm (Table 1, Ex. 1-5) and the pitch between closest bending points is 1.5 mm (Table 1, Ex. 1-5), which is within the claimed range of less than 3 mm. Table 1, Ex. 1—5 shows the pitch, Pcr, as 3.0 mm. However, as shown in Fig. 4, this pitch is not between the closest bending points as the claim requires, but between every other bending point. This means that the distance between the closest bending points, d2, will be half of Pcr, which is 1.5 mm, which is within the claimed range of less than 3 mm. 
It would have been obvious to one of ordinary skill in the art to modify Ebiko and Takei with Kageyama to add specific distances for the width and pitch of the zigzag shaped sipes. This modification will ease the block rigidity which will enhance the snow-biting and snow-expelling performances (Kageyama; Para. [0035], [0036]; Table 1, Ex. 1-5).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WO 2016/024593, English Machine Translation provided in previous Office Action) in view of Takei (JP 2013023195 A, with English Machine Translation).
Regarding claim 9, Suzuki teaches a pneumatic tire (Fig. 1) comprising a tread surface of a tread portion (Fig. 2, Ref. Num. 1), a pair of main grooves arranged side by side in a tire lateral direction and extending in a tire circumferential direction (Fig. 2, Ref. Num. 11, 12), and a land portion (Fig. 2, Ref. Num. 21, 22) defined by the main grooves (Fig. 2, Ref. Num. 11, 12). Suzuki also teaches that a plurality of lug grooves (Fig. 2, Ref. Num. 31) arranged side by side in the tire circumferential direction and bent and folded back (Fig. 3, Ref. Num. S2), each of the lug grooves including one end communicating with one of the main grooves (Fig. 3, Ref. Num. S1), an other end terminating within one of the land portions (Fig. 3, Ref. Num. S3), a bending point in a middle of a path from the one end to the other end (Fig. 3, Ref. Num. S2), and that sipes (Fig. 2, Ref. Num. 41) are extending across the lug grooves (Fig. 2, Ref. Num. 31) and that the sipes include first and second sipe (See recreated Fig. 3 below). However, Suzuki 

    PNG
    media_image2.png
    594
    483
    media_image2.png
    Greyscale

In an analogous art, Takei teaches a tire where a sipe (Fig. 2, Ref. Num. 410, 430) extends across a curved, lug groove (Fig. 2, Ref. Num. 100) where the sipe on the tire axial outside of the lug groove is formed in a zigzag shape (Fig. 2, Ref. Num. 410) and the sipe on the tire axial inside of the lug groove is formed in a linear shape (Fig. 2, Ref. Num. 430). When the zigzag portions are placed on the sipes of Suzuki, the one side of each of the first sipes formed in the zigzag shape (axial outside side) will communicate with an outer main groove of the pair of main grooves on an outer side in a tire width direction (one side in recreated Fig. 3 above), the other side of each of the first sipes formed in the linear shape (axial inside side) will communicates with one of the lug grooves (other side in recreated Fig. 3 above), the one side of each of the second sipes formed in the zigzag shape (axial outside side) will terminate in the land portion (one side in recreated Fig. 3 above), and the other side of each of the second sipes formed in the linear shape (axial inside side) will communicate with an inner main groove 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Suzuki with Takei in order to have the sipe have a zigzag shape on the tire axial outside of the lug groove and a linear shape on the tire axial inside of the lug groove. This modification will improve traction on snow (Takei; Para. [0028]).
Regarding claim 10, Suzuki teaches that the first and second sipe are alternatively provided in the tire circumferential direction (See recreated Fig. 3 above).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/               Primary Examiner, Art Unit 1749